Pine and Fallon, JJ.
(dissenting). We respectfully dissent, and would reverse the judgment and grant a new trial. While we agree with the majority that the evidence is legally sufficient to support the verdict, we disagree with the majority’s view that the court properly denied defendant’s request to charge assault in the third degree as a lesser included offense of assault in the first degree. We conclude that the court should have granted that request because both prongs of the Glover test (People v Glover, 57 NY2d 61, 63) were satisfied. With respect to the first prong, third degree assault (Penal Law § 120.00 [2]) is a lesser included offense of first degree assault (Penal Law § 120.10 [3]) because it is impossible to commit the former without by the same conduct committing the latter (see, People v Galvin, 104 AD2d 527, 528-529, mod on other grounds 65 NY2d 761). With respect to the second prong, we find that, if the jury had credited defendant’s statement concerning his state of mind, it could reasonably have concluded that defendant acted recklessly rather than with depraved indifference to human life when he injured the infant (see, People v Galvin, supra, at 529). Because there was a reasonable view of the evidence, viewed in the light most favorable to defendant, that would permit a finding that defendant committed the lesser offense but not the greater, the lesser offense should have been charged (see generally, People v Randolph, 81 NY2d 868, 869; People v Peters, 188 AD2d 1037, lv denied 81 NY2d 975). (Appeal from Judgment of Wayne County Court, Sirkin, J. — Assault, 1st Degree.) Present — Green, J. P., Pine, Fallon, Doerr and Davis, JJ.